This is an attempted appeal from a judgment of conviction against defendant in the district court of Cherokee county for conjoint robbery, with punishment assessed at a term of 12 years' imprisonment in the state penitentiary.
The Attorney General has filed a motion to dismiss the appeal for the reason that no written notice of appeal was served upon the county attorney or court clerk of Cherokee county, nor any summons in error served on the Attorney General or waiver by said officer of the issuance and service of same. In this case, counsel relied solely upon the giving of oral notice of appeal. This form of notice is insufficient in criminal cases. Burgess v. State, 18 Okla. Crim. 514, 197 P. 173.
The motion of the Attorney General to dismiss this appeal is sustained, and the appeal is hereby dismissed.